DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013-0189623 to Kim et al. [US Patent Application Publication 1 of the Information Disclosure Statement] (Kim ‘623), utilizing US 2010/0069520 to Kim et al. (Kim ’520) as a teaching reference.
Kim ‘623 discloses a positive type photosensitive resin composition and an organic light emitting device black bank comprising the same, and more particularly, an organic light emitting device black bank comprising the photosensitive resin composition according to the exemplary embodiment of the present invention may further have a function of a black matrix without an additional process, such that it is possible to simplify a manufacturing process of the organic light emitting device and largely improve visibility.  See the abstract of Kim ‘623.  The positive type photosensitive resin composition according to an exemplary embodiment comprises 1) a polyimide-based resin represented by Formula 1, 2) a photoactive compound (PAC) or a photoacid generator (PAG), 3) a pigment or a dye, and 4) an organic solvent.  See paragraph [0038] of Kim ‘623.  As the photoactive compound, a diazonaphthoquinone (DNQ) compound may be used, wherein the diazonaphthoquinone compounds comprise phenolic hydroxyl groups (OH), some of which are substituted by a naphthoquinone sulfonic acid ester (OD).  See 
	While Kim ‘623 does not explicitly disclose the number of phenolic hydroxyl groups on the exemplified diazonaphthoquinone compound, the number of phenolic hydroxyl groups (OH) which have been substituted by a naphthoquinone sulfonic acid ester (OD), or the specific structure of TPPA 320, Kim ‘526o discloses that TPPA 320 is a diazonaphthoquinone (DNQ) compound of Formula 4 wherein two of the three substituents D are diazonaphthoquinone sulfate groups and the other substituent is hydrogen (i.e. corresponding to a diazonaphthoquinone (DNQ) compound of Formula (III) of the present invention having three phenolic hydroxyl groups, wherein two are replaced by diazonaphthoquinone sulfate groups).  See paragraph [0068] and Figure 4 of Kim ‘623, wherein Figure 4 is presented in paragraph [0047] and [0048} of Kim ‘623.

3.	Claim(s) 1, 2, 4, 5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/032437 (WO ‘437).
WO ‘437 discloses a photolithographic method for fabricating bank structures with improved non-wetting properties to form well regions on a substrate using a photoresist composition comprising a cresol novolak resin, a photoactive diazonaphthoquinone sulfonic ester of a polyhydroxybenzophenone compound with at least one free hydroxyl group, and a non-ionic urethane polyglycol fluorosurfactant.  Inkjet methods can be used to deposit active materials into the well areas.  Color filter arrays and optoelectronic devices such as OLED devices can be made by this method.  See the abstract.

Formulae I or II.  The 4-sulfonic ester of Formula (II) is preferred.  See page 10, line 1 to page 11, line 5.
Some representative examples of polyhydroxybenzophenone compounds are: (a) Polyhydroxybenzophenones such as 2,3,4-trihydroxybenzophenone, 2,4,4'-trihydroxybenzophenone, 2,4,6-trihydroxybenzophenone, 2,3,4-trihydroxy-2'-methylbenzophenone, 2,3,4,4'-tetrahydroxybenzophenone, 2,2'4,4'-tetrahydroxybenzophenone, 2,4,6,3',4'-pentahydroxybenzophenone, 2,3,4,2',4'-pentahydroxy-benzophenone, 2,3,4,2',5'-pentahydroxybenzophenone, 2,4,6,3',4',5'-hexahydroxybenzophenone, and 2,3,4,3',4',5'-hexahydroxybenzophenone.  Some examples of DNQs include the structures set forth on page 11, lines 17-35, each of which include one hydroxyl group replaced by a structure of Formula I or II and at least 
In color filter embodiments, it may be useful to add a black dye to the photoresist composition or otherwise prevent light from passing through the banks in order to prevent crosstalk between cells.  See page 21, lines 10-14.
The concentration of the cresol novolak resin in the solution should be at least 5% and more preferably, at least 15%.  In some embodiments, it is highly preferred that the amount of o-cresol resin in the solution is 30% or less.  See page 9, lines 9-12.   The % of the diazonaphthoquinone sulfonic ester of a polyhydroxybenzophenone compound in the photoresist should be at least 1% and no more than 8%, and preferably in the range of 1.5% to 5%.  See page 12, lines 7-9.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McPherson whose telephone number is (571)272-1386.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        



JAM
9/10/21